               Case 1:18-cr-10325-DJC Document 12 Filed 11/02/18 Page 1 of 2



PS 8
(5/05)

                             UNITED STATES DISTRICT COURT
                                         for the
                              DISTRICT OF MASSACHUSETTS

United States of America

              vs.

Kimberly Kitts                                    Docket No. 0101 1:18CR10325

              PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE


The undersigned Pretrial Services Officer presents this report regarding defendant, Kimberly Kitts,
who was placed under pretrial release supervision by the Honorable Judith Dein, on 10/25/2018
under the following conditions:

         1. Submit to supervision by and report for supervision to the Probation Office as directed.
         2. Continue or actively seek employment
         3. Surrender passport to Probation.
         4. Not obtain a passport or other international travel document.
         5. Maintain current residence.
         6. Travel is restricted to the New England states.
         7. Get medical or psychiatric treatment as directed by Probation.
         8. Not possess a firearm, destructive device, or other dangerous weapon.
         9. Not use alcohol excessively.
         10. Not use or unlawfully possess a narcotic drug or other controlled substance unless
             prescribed by a licensed medial practitioner.
         11. Submit to testing for a prohibited substance if required by Probation. Testing may be used
             with random frequency and may include urine testing, the wearing of a sweat patch a
             remote alcohol testing system, and/or any form of prohibited substance screening or
             testing.
         12. Report to Probation as soon as possible every contact with law enforcement.

                    And respectfully seeks action by the Court and for cause as follows:
On 10/24/18 Ms. Kitts was interviewed by U.S. Probation for the preparation of a Pretrial Report
in advance of her initial appearance on 10/25/18. During the interview, Ms. Kitts reported that she
was a social drinker. She also disclosed a history of powder cocaine use. According to Ms. Kitts,
she began using cocaine sporadically after high school and continued using it until February 2018.
Ms. Kitts stated that when she was most heavily ingesting cocaine, she used one gram daily, four
to five times per week. Ms. Kitts related that there were times when she was unable to recall the
amount of cocaine that she had ingested. She indicated that she had never participated in any form
of substance abuse treatment.
          Case 1:18-cr-10325-DJC Document 12 Filed 11/02/18 Page 2 of 2




On 10/25/18, after making her initial appearance before Magistrate Judge Dein, Ms. Kitts
submitted a specimen at the Probation Office at the courthouse which underwent laboratory
analysis and tested positive for cocaine.
On 10/26/18, Ms. Kitts submitted a specimen at the Probation Office in Taunton which also tested
positive for cocaine. Because of these positive drug screens, Ms. Kitts has been referred to the
Gosnold Treatment Center in Orleans, for outpatient substance abuse counseling.

Petition for Action on Conditions of Pretrial Release


PRAYING THE COURT WILL:
☐    Issue a Warrant
☐    Issue a Summons for the defendant to appear for a show cause hearing
☐    Other: No action at this time.


I declare under the penalty of perjury that the foregoing is true and correct.
  Executed on: 10/31/2018                       Place: Taunton


  Frederick Lawton                              Date: 11/2/2018
  Frederick Lawton
  USPO

                                       ORDER OF COURT

                               ☐       Warrant to Issue
                               ☐       Summons to issue. Clerk to schedule show cause hearing.
                               ☐       Other:


Considered and ordered this                day of                    ,2018       , and ordered filed
and made part of the record in the above case.



                                    Denise J. Casper
                                   U.S. District Judge
